EXHIBIT 10.1





September 29, 2010




Law Offices of Marc S. Applbaum
1133 6th Avenue
San Diego, California 92101


Re:Lease Agreement


Dear Mr. Applbaum:


This letter of agreement (the “Lease Agreement”) states the sublease terms
between CoConnect, Inc. (the “Company”) and The Law Offices of Marc S. Applbaum
(“Applbaum”).


The Law Offices of Marc S. Applbaum, located at 1133 6th Ave., San Diego,
California 92101 will sublease the office space located at the same address to
the Company. In addition to the office space, the Company’s shall be entitled to
use the offices telephone and facsimile lines, as well as access to any
conference room (needs to be scheduled) and kitchen facilities. The rental
amount described below shall include all utilities.


The terms of the sublease between Applbaum and the Company are as follows:


A)  
Begins on September 29, 2010 and continues on a month to month basis.



B)  
The Company shall pay Applbaum a monthly rent of $100.00 which shall be due and
payable on the first day of the month.



C)  
The Lease Agreement may be terminated by any party for any reason whatsoever
with ten (10) days prior notice.  





The parties hereto have executed this Lease Agreement effective as of the day
and year first above written.


COMPANY
 
CoConnect, Inc.
 
 
/s/ Brad M. Bingham
__________________________
By: Brad M. Bingham, Esq.
Its: Chief Executive Officer
APPLBAUM
 
The Law Offices of Marc S. Applbaum
 
 
/s/ Marc S. Applbaum
__________________________
By: Marc S. Applbaum
Its: President
   
